 

Case 1:20-cv-06889-GBD Document 12 Filed 11/19/20 Page 1of1
Case 1:20-cv-06889-GBD Document 10 Filed 11/18/20 Page 1 of1

Sy

ey,

 
 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

)

LINDA SLADE, individually and as )
the representative of a class of )
similarly situated persons )
)

Plaintiff, )

)

-v- )
)

RISEANDSHINE CORP., d/b/a )
RISE BREWING )
)

Defendant. )

)

 

Plaintiff and Defendant, pursuant to the Federal Rules of Civil Procedure, hereby move to
dismiss this action with prejudice, a resolution of all matters in dispute having been made
pursuant to a Confidential Settlement Agreement executed between the parties. Each party shall

bear her/its own attorneys’ fees and costs, except as otherwise agreed to by the parties pursuant

to the Confidential Settlement Agreement.

Date: November 6 , 2020

 

Dan Shaked, Esq. Craig A. Convissar, Esq.
Shaked Law Group, P.C. Katten Muchin Rosenman LLP
14 Harwood Court, Suite 415 575 Madison Avenue
Scarsdale, NY 10583 New York, NY 10022
Email: shakedlawgroup@gmail.com Email: craig.convissar@katten.com
Phone: (917) 373-9128 Phone: (212) 940-6369
Attorneys for Plaintiff Attorneys for Defendant
SO ORDERED: |
, Zh NOV )
Poacay 5 D rh Date: 1 9 2020

 

 

ge. ge B. Daniels
ited States District Judge
